UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 6, 2015 MEDICAN ENTERPRISES, INC. (Exact name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation) 000-53408 87-0474017 (Commission File Number) (IRS Employer Identification No.) 3440 E. Russell Road, Las Vegas, NV, 89120 (Address of Principal Executive Offices) (800) 416-8802 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Definitive Material Agreement On May 6, 2015, Medican Enterprises, Inc. (the “Company”) Closed the transaction described in the Agreement for Share Exchange, dated April 27, 2015 (the “Amendment”) with with Twyn Products, Inc. (“TWYN”), wherein the parties agreed to the acquisition of TWYN by the Company in an all-stock transaction valued at approximately $1,000,000.00. The foregoing summary of the terms of the Agreement is subject to, and qualified in their entirety by, the agreements and instruments attached hereto as Exhibit 10.1, which is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (d) Exhibits.The following exhibits are filed with this report: Exhibit No. Description of Exhibit Agreement for Share Exchange, dated April 27, 2015 between the Company and Twynn Products, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDICAN ENTERPRISES, INC. May 7, 2015 By: /s/ Kenneth Williams Kenneth Williams Chief Executive Officer and Director
